Name: Commission Regulation (EC) No 1434/1999 of 30 June 1999 establishing the sugar forecast supply balance for the 1999/2000 marketing year for the Azores, Madeira and the Canary Islands provided for in Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  marketing;  beverages and sugar;  trade
 Date Published: nan

 Avis juridique important|31999R1434Commission Regulation (EC) No 1434/1999 of 30 June 1999 establishing the sugar forecast supply balance for the 1999/2000 marketing year for the Azores, Madeira and the Canary Islands provided for in Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92 Official Journal L 166 , 01/07/1999 P. 0058 - 0059COMMISSION REGULATION (EC) No 1434/1999of 30 June 1999establishing the sugar forecast supply balance for the 1999/2000 marketing year for the Azores, Madeira and the Canary Islands provided for in Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Commission Regulation (EC) No 1257/1999(2), and in particular Article 10 thereof,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(3), as last amended by Regulation (EC) No 1257/1999, and in particular Articles 3(4) and 7(2) thereof,(1) Whereas, pursuant to Article 2 of Regulations (EEC) No 1600/92 and (EEC) No 1601/92, Commissin Regulation (EEC) No 2177/92(4), as last amended by Regulation (EC) No 1321/98(5), sets the forecast supply balance for sugar for the Azores, Madeira and the Canary Islands for the 1998/99 marketing year; whereas, pursuant to that Article 2 and on the basis of the forecasts, the supply balance for the 1999/2000 marketing year under those arrangements should now be set;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2177/92 is replaced, for the 1999/2000 marketing year, by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 173, 27.6.1992, p. 13.(4) OJ L 217, 31.7.1992, p. 71.(5) OJ L 183, 26.6.1998, p. 27.ANNEXQuantities of sugar expressed in terms of tonnes of white sugar, referred to in Article 1 of Regulation (EEC) No 2177/92 for the 1999/2000 marketing year>TABLE>